Citation Nr: 0934064	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
of the lumbar spine. 

2.  Entitlement to an evaluation greater than 20 percent for 
residuals of a low back injury. 

3.  Whether not including intervertebral disc disease as part 
of the service connected low back disability in a November 
1995 rating decision was the product of clear and 
unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to June 
1995. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

The issue of entitlement to an increased rating for residuals 
of a low back injury  addressed in the REMAND portion of the 
decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  October 2005 and July 2007 medical opinions provide 
support for the conclusion that the intervertebral disc 
syndrome was incurred in service or aggravated by a back 
disability incurred in service.  

2.  The non-inclusion of intervertebral disc disease as part 
of the service connected back disability by the November 1995 
rating decision did not involve incorrect application of the 
statutory or regulatory provisions extant at the time this 
decision was promulgated and was the product of a reasonable 
exercise of rating judgment given the relevant facts known at 
the time of this decision.

3.  A review of the evidence before the RO at the time of the 
November 1995 rating decision does not compel the conclusion 
that reasonable minds could only agree that intervertebral 
disc syndrome should have been included as part of the 
service connected low back disability on the basis of such 
evidence.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
intervertebral disc syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  The November 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995). 

3.  The non-inclusion of intervertebral disc disease as part 
of the service connected back disability by the November 1995 
rating decision was not the product of CUE.  
38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the claim for service connection for 
intervertebral disc syndrome because the Board is taking 
action favorable with respect to this claim in the decision 
below.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the claim for CUE, the VCAA and its 
implementing regulations are not applicable to such claims.  
See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (finding that VA does not have "a 
duty to develop" in CUE claims because "there is nothing 
further that could be developed").  Nevertheless, the Board 
notes that the Veteran and his accredited representative have 
been accorded ample opportunity to present his contentions, 
and there is no indication that either the Veteran or his 
representative has further argument to present.

II.  Legal Criteria/Analysis

A.  Service Connection for Intervertebral Disc Syndrome

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Service treatment reports dated in August 1978, December 
1978, March 1995 and April 1995 reflect treatment for back 
pain with an impression of back strain and spasms.  The March 
1995 service treatment record reflects the Veteran describing 
pain after a day of lifting tents.  Treatment during service 
included back exercises and analgesics.  A back disability 
was not demonstrated at the May 1995 separation examination 
but the medical history collected at that time reflected 
chronic low back pain and rhomboid paravertebral muscle 
strain.  

After service, a September 1995 VA examination resulted in 
the examiner concluding that there were symptoms consistent 
with degenerative disk disease of the low back.  Thereafter, 
a November 1995 rating decision granted service connection 
for residuals of a low back injury.  A 20 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
(hereinafter DC) 5295 (1995).  This diagnostic code rated 
disability due to lumbosacral strain (currently DC 5237). 

Additional evidence includes reports from a January 2005 VA 
examination that reflected a diagnosis of degenerative disc 
disease with herniation of the lumbar spine with osteopenia 
and intermittent left radiculopathy symptoms, which the 
examiner found to be less likely than not related to the back 
disability shown in service.  A contrary opinion was rendered 
by a private examiner in October 2005, who noted that 
magnetic resonance imaging had demonstrated degenerative 
joint disease with disc herniation at several levels and 
bilateral foraminal stenosis and that the "military injury" 
may have significantly contributed to the development of 
degenerative joint disease.  

The conclusion following a March 2007 VA examination was that 
the Veteran's degenerative disc disease was unrelated to 
military service, but that it was "impossible" to 
dissociated the service connected symptoms from those not 
service connected without resort to speculation.  Another 
medical report supporting the Veteran's assertion that 
intervertebral disc disease should be considered as part of 
the service connected disability was rendered by a private 
examiner in July 2007 who opined that the Veteran's herniated 
discs were caused by the in-service back injury sustained 
after lifting tents.  

Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 49.  In this case, while there is 
negative VA medical evidence, there is positive private 
medical evidence as discussed above.  Thus, in weighing the 
January 2005, October 2005, March 2007, and June 2007 
opinions, and without finding error in the RO's action, the 
Board will exercise its discretion to find that the positive 
and negative evidence is in relative equipoise and conclude 
that service connection for intervertebral disc disease of 
the lumbar spine may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.



B.  CUE

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the Veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

As indicated above, the November 1995 rating decision granted 
service connection for residuals of low back injury and 
assigned a 20 percent rating for this condition under DC 5295 
(now DC 5237).  Assertions submitted by and on behalf of the 
Veteran are that the failure to include intervertebral disc 
disease as part of the service connected low back disability 
in the November 1995 decision represented CUE, and that 
compensation should have been assigned under 
38 C.F.R. § 4.71, DC 5293 (1995) (now DC 5243), which would 
have arguably resulted in a higher disability rating.  As 
support for these assertions, reference was made to the 
conclusion following the September 1995 VA examination that 
there were symptoms consistent with  degenerative disk 
disease of the low back. 

Initially, it is noted that the Veteran was notified of the 
November 1995 rating decision in December 1995 but he did not 
perfect an appeal to this decision.  As such, and in the 
absence of a finding of CUE, the November 1995 rating 
decision is "final."  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

The assertions in this matter are essentially that the 
evidence "clearly" demonstrated that the service connected 
disability included intervertebral disc syndrome at the time 
of the November 1995 rating decision.  Such assertions are 
tantamount to mere disagreement as to how the facts were 
evaluated at the time of this decision, and cannot represent 
CUE.  See Damrel, 6 Vet. App. at 245.  

Notwithstanding the above conclusion, given the clinical 
evidence of record at the time of the November 1995 rating 
decision, it was entirely reasonable for the adjudicators to 
not include intervertebral disc syndrome as part of the 
service connected disability, as the service treatment 
records did not demonstrate intervertebral disc syndrome, and 
only "symptoms," rather than objective evidence such as 
magnetic resonance imaging or x-ray evidence, of 
intervertebral disc syndrome were said to have been 
demonstrated at that time.  In this regard, a VA x-ray of the 
spine in September 1995 was negative.  Again, CUE is the kind 
of error to which reasonable minds could not differ such that 
the result would have been manifestly different but for the 
error.  See Fugo, 6 Vet. App. at 43-44.  Given the evidence 
before the adjudicators in November 1995 as set forth above,  
it simply is not the case that reasonable minds could not 
differ that the service connected back disability included 
intervertebral disc syndrome, and that compensation should 
have been assigned for such disability under DC 5293.  
Instead, the actions of the adjudicators in the November 1995 
rating decision represented a reasonable exercise of rating 
judgment based on the evidence then of record, and thus were 
not the product of CUE. 

It is emphasized that in determining whether the November 
1995 rating decision involved CUE, evidence that formed the 
bases for the grant of service connection for intervertebral 
disc syndrome in the preceding section of this decision in 
the form of the October 2005 and July 2007 private clinical 
reports that were received after the November 1995 decision 
may not be considered.  Russell, 3 Vet. App. at 310; Damrel, 
6 Vet. App. at 242.  In short, the failure to include 
intervertebral disc disease as part of the service connected 
low back disability in the November 1995 rating decision was 
not the result of incorrect application of the pertinent 
statutory and regulatory principles, and was the product of a 
reasonable exercise of rating judgment.  Accordingly, this 
decision was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.  


ORDER

Entitlement to service connection for intervertebral disc of 
the lumbar spine is granted.  

The November 1995 rating decision was not the product of CUE.


REMAND

Given the decision above that included intervertebral disc 
syndrome as part of the service-connected disability and in 
order to ensure due process to the Veteran, the RO will be 
afforded the first opportunity to determine the proper rating 
for service connected residuals of a low back injury, to 
include the initial application of the criteria enumerated at 
DC 5243.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
This remand will also afford the RO the opportunity to 
consider additional evidence that is pertinent to determining 
the proper compensation to be assigned for the service 
connected low back residuals received subsequent to the most 
recent supplemental statement of the case in the form of the 
July 2007 private clinical report from the Elias Chiropractic 
Clinic.  38 C.F.R. § 20.1304(c).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected back disorder, 
which now includes intervertebral disc 
syndrome.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the lumbar spine in degrees, 
noting the normal range of motion of the 
lumbar spine, determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disorder expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the low back could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The total duration 
during the past 12 months of episodes of 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician 
should be noted.  

The examiner should also assess if the 
Veteran has any neurological 
manifestations with regard to the back 
(e.g., radiculopathy into the lower 
extremities).  If so, these neurological 
manifestations should be identified and 
the severity thereof described in detail.

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
service connected back residuals limits 
his ability to work, or affect his 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
3.  Thereafter, the claim for an 
increased rating for residuals of a low 
back injury must be readjudicated by the 
RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the Veteran, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  The 
supplemental statement of the case should 
include consideration of the July 2007 
private clinical report from the Elias 
Chiropractic Clinic, whether increased 
compensation is warranted under 
Diagnostic Code 5243 and whether there 
are any neurologic abnormalities 
resulting from the service connected low 
back disability warranting a separate 
evaluation under an appropriate 
diagnostic code.  Thereafter, the case 
must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


